Citation Nr: 1814547	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for multiple sclerosis from December 27, 2011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1993 to August 1997 and from May 2000 to May 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction now rests with the RO in Buffalo, New York.  


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim for an increased rating for multiple sclerosis.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for an increased rating for multiple sclerosis by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In September 2016, and again in April and September 2017, the Veteran submitted statements stating that he wished to withdraw his claim of entitlement to an increased rating for multiple sclerosis.  Thus, there remain no allegations of errors or fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The claim of entitlement to an increased rating in excess of 30 percent for multiple sclerosis is dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


